DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear and not fully understood what is meant by “accessible from the outside” in the context of the claim language.  Accessible by what, and for what, and how is this accessibility defined?
In claim 1, it is unclear what the intended functional purpose is of “the catch engages with the strike” in the context of the claim language.  Does this related to the latching function of the latch mechanism?
In claim 1, in claim 1, it is unclear what the lever arm is intended to engage in the phrase “moveable between an engaged and disengaged position” in the context of the claim language.

In claim 1, the phrase “the latch actuation ball applies… the container for dumping” is unclear and not fully understood in the context of the claim language.  Among other issues with this phrase, it is unclear when, how, in what way, and for what functional purpose such a function is performed in the context of the claim language.
In claim 1, the phrase “the secondary lock mechanism comprising… of the secondary lock mechanism” is unclear and not fully understood in the context of the claim language.  How, in what way, and by what means is such a function achieved in the context of the claim language?  And for what purpose does “for controlling a length of time of operation” serve in the context of the claim language? 
Similar 112 issues as above are found throughout several of the remaining claims.

Allowable Subject Matter
Claims 1-12, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675